Citation Nr: 0819705	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1972 to May 1977 and 
from December 1980 to April 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

In March 2008, the veteran testified during a videoconference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of the proceeding is of record.  At the conclusion 
of the hearing, the veteran submitted additional evidence 
accompanied by a waiver of initial RO review of such 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that the most recent 
audiological findings date in December 2004.  In March 2008, 
the veteran submitted a December 2007 VA treatment record 
which indicates that an audiological exam was conducted.  The 
treatment record does not report the quantitative results of 
the examination, however, though it does note that the 
results are available in "ROES Audiogram Display."  These 
results should be obtained.  

In addition, the veteran has suggested that his hearing loss 
has worsened since the last VA examination.  In the event 
that the evidence in any case shows that the condition has or 
may have worsened, a veteran is entitled to a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v Bown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  As such, if the AMC is unable to obtain the recent 
audiology results or if the audiology results are 
insufficient for rating purposes, then the veteran should be 
afforded an audiologic examination for purposes of measuring 
the current severity of the hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the audiogram 
results reported in the December 2007 VA 
treatment record.  

2.  If the results cannot be obtained, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his service-connected left ear 
hearing loss.  In addition to conducting 
audiologic testing in accordance with 
38 C.F.R. § 4.85, the examiner should 
discuss the effect of the hearing loss 
disability on the veteran's occupational 
functioning and activities of daily 
living.  See generally, Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

3.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


